                       Case 1:20-cv-01580-RCL Document 12 Filed 06/19/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                         UNITED STATES DISTRICT COURT
                                                                               for the
                                                          __________ District of __________


             UNITED STATES OF AMERICA                                              )
                               Plaintiff                                           )
                                   v.                                              )         Case No.         20-cv-1580 (RCL)
                       JOHN R. BOLTON                                              )
                              Defendant                                            )

                                                            APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
            The Reporters Committee for Freedom of the Press, the Association of American Publishers, Inc., Dow Jones &
         Reporters Committee for Freedom of the Press, Inc.,
                                       Company,        Association
                                                             TheofNew
                                                                   American Publishers,
                                                                         York   TimesInc.,Company,
                                                                                           The New Yorkand
                                                                                                       TimesThe
                                                                                                            Company, and The Washington
                                                                                                                Washington      Post Post       .


Date:         June 18,
             June  19, 2020
                       2020
                                                                                                                        Attorney’s signature

                                                                                                       KatieLynn Townsend (Bar No. 1026115)
                                                                                                                  Printed name and bar number

                                                                                                  Reporters Committee for Freedom of the Press
                                                                                                        1156 15th Street NW, Suite 1020
                                                                                                             Washington, DC 20005
                                                                                                                               Address

                                                                                                                     ktownsend@rcfp.org
                                                                                                                           E-mail address

                                                                                                                          202.795.9300
                                                                                                                         Telephone number

                                                                                                                          202.795.9310
                                                                                                                            FAX number
